DETAILED ACTION
This action is responsive to communications filed 26 February 2020.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2020, 04 August 2020, 20 August 2020, 08 September 2020, 03 August 2021, 15 November 2021, 07 December 2021, 07 March 2022, 23 May 2022 and 19 July 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
For reasons of examination, the term “substantial” is interpreted as comprising near and exact, e.g. “substantially simultaneously” refers to being exactly simultaneously and/or nearly simultaneously, likewise for “substantially identical” as found in claims 1 and 14-17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Comito et al. (US-10735825-B1) hereinafter Comito.
Regarding claim 19, Comito discloses:
A method for facilitating a watch party  ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
establishing a first sync link between a first user device and a sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a); 
establishing a second sync link between a second user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b); 
selecting a content for presentation by each of the first user device and the second user device ([col. 2, ls. 43-67] each user may individually stream or otherwise access a different instantiation of the same content, e.g. one may have via memory, another via cable, satellite, OTA, scheduled broadcast (i.e. for a user to stream or access a content a user must select said content for access)); 
wherein a first copy of the content is directly accessible by the first user device ([col. 2, ls. 43-67] access content e.g. stored locally, scheduled broadcast, internet streaming (i.e. directly accessible) [col. 4, ls. 3-18] [FIG. 1] first media content 126a, e.g. to 130a over 122 links to the user respectively shown in the figure); 
wherein a second copy of the content is directly accessible by the second user device ([col. 2, ls. 43-67] access content e.g. stored locally, scheduled broadcast, internet streaming (i.e. directly accessible) [col. 4, ls. 3-18] [FIG. 1] second media content 126b, e.g. to 130b over 122 links to the user respectively shown in the figure); 
establishing a first chat link between the first user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); 
establishing a second chat link established between the second user device and the sync server ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); and 
detecting a first reaction by the first user device ([col. 3, ls. 39-49] capture and transmit reactions to viewing the entertainment content, wherein to capture for transmission requires detecting a reaction so as to capture said reaction); 
communicating the first reaction to the second user device via each of the first chat link and the second chat link ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions); and 
synchronizing, by the sync server, presentation of the first copy by the first user device with a presentation of the second copy and the first reaction by the second user device ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Regarding claim 20, Comito discloses:
The method of claim 19, set forth above, further comprising: 
determining a first user device delay for the first user device ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. for a second device seeking, it would be a first delay)); 
determining a second user device delay for the second user device ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay)); 
determining a first latency for the first chat link ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency)); 
determining a second latency for the second chat link ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and second media player (i.e. second latency)); and 
wherein the synchronizing of the presentation of the first copy by the first user device with the presentation of the second copy and the first reaction by the second user device is based upon at least one of the first user device delay, the second user device delay, the first latency and the second latency ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified (i.e. where second device seeking ahead would denote a first device delay by X)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito in view of Bertolami et al. (US-11303947-B2) hereinafter Bertolami.
Regarding claim 1, Comito discloses:
A system for facilitating watch parties ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
a sync server ([FIG. 1] computing platform 102); 
a first user device, for use by a first user, communicatively coupled to the sync server ([col. 4, ls. 3-18] [FIG. 1] media player 130a with display 138a for user 128a, e.g. connected to computing platform over links 122); 
a second user device, for use by a second user, communicatively coupled to the sync server ([col. 4, ls. 3-18] [FIG. 1] media player 130b with display 138b for user 128b, e.g. connected to computing platform over links 122); and 
a content source providing a content ([FIG. 1] content server 124); 
wherein the sync server is configured to transmit the content as each of a first content to the first user device and as a second content to the second user device ([col. 4, ls. 3-18] [FIG. 1] first media content 126a, second media content 126b, e.g. to 130a/130b respectively over 122 links to each of the users respectively shown in the figure); 
Comito does not explicitly disclose:
wherein the sync server is configured to adjust a first bit rate for the first content; and
wherein upon adjusting the first bit rate, the first content and second content are respectively provided to each of the first user device and the second user device such that the first user device and the second user device can substantially simultaneously and separately present the first content to the first user and the second content to the second user.
However, Bertolami discloses:
wherein the sync server is configured to adjust a first bit rate for the first content ([col. 11, ls. 17-33] select and/or generate a media content stream corresponding to the media content item that is of lower quality than the media stream previously transmitted to the first user device, e.g. lower bitrate (i.e. adjusting bitrate to be lower)); and
wherein upon adjusting the first bit rate ([col. 11, ls. 17-33] lower bitrate), the first content and second content are respectively provided to each of the first user device and the second user device such that the first user device and the second user device can substantially simultaneously and separately present the first content to the first user and the second content to the second user ([col. 12, ls. 23-42] transmit instructions to each of the user devices participating in the synchronized media playback session to begin presentation of the media content item using the media content streams transmitted to each user device, e.g. simultaneous presentation [col. 4, ls. 25-56] e.g. present the media content item at a lower quality level to cause synchronized presentation of the media content item to be maintained across the user devices in an instance where one user device of the multiple user devices buffers media content at a slower rate than other devices).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 2, Comito-Bertolami disclose:
The system of claim 1, set forth above,
Comito discloses:
wherein the sync server adjusts a first rate based upon a first latency and a first delay ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified).  
Comito does not explicitly disclose:
wherein the sync server adjusts the first bit rate based upon a first latency and a first delay.
However, Bertolami discloses:
wherein the sync server adjusts the first bit rate based upon a first latency and a first delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 3, Comito-Bertolami disclose:
The system of claim 2, set forth above, 
Comito discloses:
wherein the first latency arises over a first content link between the sync server and the first user device ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player).  
Regarding claim 4, Comito-Bertolami disclose:
The system of claim 3, set forth above, 
Comito discloses:
wherein the first delay is a first user device delay ([col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay, e.g. offset between playhead)); 
wherein the first user device delay occurs while the first user device decodes the first content for presentation to the first user ([col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] e.g. modified playout rate by a small percentage for a computed time interval such that the playhead will arrive in proper synchronization at the end of the time interval, such as a heartbeat interval (i.e. synchronizing the playhead by the offset and latency)).  
Regarding claim 14, Comito discloses:
A method for facilitating watch parties ([col. 3, ls. 59-col. 4, ls. 2] [FIG. 1] system for coordinating delivery of media content to multiple media players (i.e. watch party)) comprising: 
forming a watch party including a first user device and a second user device ([col. 4, ls. 58-col. 5, ls. 7] users 128a and 128a can utilize respective media players to participate in a shared and substantially synchronized media consumption experience of first and second media content (i.e. to participate requires forming a watch party, e.g. multiple users in shared/synchronized media consumption)); 
determining a first latency for first content link between the first user device and a sync server ([col. 14, ls. 60-col. 15, ls. 6] estimate or determine latency between computing platform and first media player); 
determining a second latency for a second content link between the second user device and the sync server ([col. 14, ls. 60-col. 15, ls. 6] estimate or determine latency between computing platform and second media player); and 
Comito does not explicitly disclose:
adaptively changing at least one of a first bit rate for the first content link and a second bit rate for the second content link; 
wherein at least one of the first bit rate and the second bit rate are adaptively changed such that a first presentation of a first content by the first user device occurs substantially simultaneously with a second presentation of a second content by the second user device.
However, Bertolami discloses:
adaptively changing at least one of a first bit rate for the first content link and a second bit rate for the second content link ([col. 11, ls. 17-33] select and/or generate a media content stream corresponding to the media content item that is of lower quality than the media stream previously transmitted to the first user device, e.g. lower bitrate (i.e. adjusting bitrate to be lower)); 
wherein at least one of the first bit rate and the second bit rate are adaptively changed such that a first presentation of a first content by the first user device occurs substantially simultaneously with a second presentation of a second content by the second user device ([col. 12, ls. 23-42] transmit instructions to each of the user devices participating in the synchronized media playback session to begin presentation of the media content item using the media content streams transmitted to each user device, e.g. simultaneous presentation [col. 4, ls. 25-56] e.g. present the media content item at a lower quality level to cause synchronized presentation of the media content item to be maintained across the user devices in an instance where one user device of the multiple user devices buffers media content at a slower rate than other devices).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito in view of Bertolami to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 15, Comito-Bertolami disclose:
The method of claim 14, set forth above, 
Comito discloses:
wherein the first content and the second content are substantially identical ([col. 2, ls. 43-67] each user may individually stream or otherwise access a different instantiation of the same content).  
Regarding claim 16, Comito-Bertolami disclose:
The method of claim 15, set forth above, further comprising: 
Comito discloses:
detecting, by the first user device, a first reaction ([col. 3, ls. 39-49] capture and transmit reactions to viewing the entertainment content, wherein to capture for transmission requires detecting a reaction so as to capture said reaction); 
communicating, by the first user device, the first reaction to the second user device ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions); and 
presenting, by the second user device, the first reaction substantially simultaneously with the detecting of the first reaction by the first user device ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Regarding claim 17, Comito-Bertolami disclose:
The method of claim 16, set forth above, further comprising: 
Comito discloses:
synchronizing, by the first user device, the first reaction with a first segment of the first content ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions [col. 4, ls. 3-18] [FIG. 1] first media content 126a, e.g. to 130a over 122 links to the user respectively shown in the figure [col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)); 
synchronizing, by the second user device, the first reaction with a second segment of the second content ([col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions [col. 4, ls. 3-18] [FIG. 1] second media content 126b, e.g. to 130b over 122 links to the user respectively shown in the figure [col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)); 
wherein the first segment is presented by the first user device substantially simultaneously with the presenting, by the second user device, of the second segment and the first reaction ([col. 12, ls. 44-62] content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players (i.e. substantially simultaneously present the content separately provided to each of the first/second devices, e.g. including reaction content set forth above)).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Bertolami in view of Zhi-Hui et al. (CN-110430457-B) hereinafter Zhi-Hui.
Regarding claim 5, Comito-Bertolami disclose:
The system of claim 4, set forth above,
Comito discloses:
wherein a first reply received by the sync server from the first user device ([col. 15, ls. 41-52] ping round trip, wherein round trip includes to and from a source/destination, e.g. from a server to a client, back to the server (i.e. a reply)) includes: 
a first network time and a first device time ([col. 16, ls. 14-61] first state message sent by first media player to computing platform will add an offset to X derived from the above-computed rolling average, e.g. weighted rolling average of the drift buffer elements (e.g. test latency values)); 
wherein the first network time indicates when a first ping sent by the sync server was received by the first user device ([col. 15, ls. 41-52] ping requests from first media player to computing platform, e.g. latency value based on time duration of each ping round trip (i.e. ping from server to media player, e.g. first network time)); and 
wherein the sync server is configured to execute non-transient computer instructions for: 
determining the first latency based upon the first network time ([col. 15, ls. 41-52] latency value based on time duration of each ping round trip); and 
	Comito does not explicitly disclose:
wherein the first device time indicates when the first user device completed decoding of a first data packet provided with the first ping; and
determining the first user device delay based upon the first device time.  
	However, Zhi-Hui discloses:
wherein the first device time indicates when the first user device completed decoding of a first data packet provided with the first ping ([pg. 4] s104, e.g. calculating the decoding time of the second device to the audio data (i.e. first time for a first device)); and
determining the first user device delay based upon the first device time ([pg. 4] in order to obtain the relatively more accurate playing time delay).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami in view of Zhi-Hui to have determined the first user device delay based upon the first device time indicating when the first user device completed decoding of a first data packet provided with the first ping. One of ordinary skill in the art would have been motivated to do so in order to obtain the relatively more accurate playing time delay (Zhi-Hui, [pg. 4]).
Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Bertolami-Zhi-Hui in view of Akram et al. (US-20110246908-A1) hereinafter Akram.
Regarding claim 6, Comito-Bertolami-Zhi-Hui disclose:
The system of claim 5, set forth above, 
Comito-Bertolami-Zhi-Hui do not explicitly disclose:
wherein the first data packet includes an MPEG encoded video content segment.  
However, Akram discloses:
wherein the first data packet includes an MPEG encoded video content segment ([0084] multicast video content, e.g. MPEG-2).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui in view of Akram to have included a MPEG video content segment. One of ordinary skill in the art would have been motivated to do so to use various video/audio compression and transmission protocols that are known such as MPEG-2 (Akram, [0084]).
Regarding claim 7, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 6, set forth above,
Comito discloses:
wherein the sync server is further configured to adjust a second rate for the second content based upon a second latency and a second delay  ([col. 12, ls. 44-62] increase/decrease the rate at which the media content is played out by one of first media players by content coordination messages provided by system wherein content coordination messages are provided by system to substantially synchronize playout of first and second media content by first and second media players [col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and first media player (i.e. first latency) [col. 16, ls. 48-61] seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. first delay) [col. 17, ls. 7-19] playhead position of first media player differs from the desired coordination state specified in first content coordination message, adjusted for latency, then another synchronization strategy may be employed, e.g. playout rate modified (i.e. for a second media player and second media content, a second rate for second latency and second delay)); 
wherein the second latency arises over a second content link between the sync server and the second user device  ([col. 14, ls. 60-col. 15, ls. 6] latency between computing platform and second media player); 
wherein the second delay is a second user device delay ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay, e.g. offset between playhead)); and 
wherein the second user device delay occurs while the second user device processes the second content for presentation to the second user ([col. 16, ls. 48-61] first seeks to a new playhead time “x”, the computing platform will add an offset to X derived from the above-computed rolling average (i.e. second delay) [col. 17, ls. 7-19] e.g. modified playout rate by a small percentage for a computed time interval such that the playhead will arrive in proper synchronization at the end of the time interval, such as a heartbeat interval (i.e. synchronizing the playhead by the offset and latency)).  
Comito does not explicitly disclose:
wherein the sync server is further configured to adjust a second bit rate for the second content based upon a second latency and a second delay;
However, Bertolami discloses:
wherein the sync server is further configured to adjust a second bit rate for the second content based upon a second latency and a second delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. for second device buffering slower));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 8, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 7, 
Comito discloses:
wherein a second reply received by the sync server from the second user device  ([col. 15, ls. 41-52] ping round trip, wherein round trip includes to and from a source/destination, e.g. from a server to a client, back to the server (i.e. a reply, such as between a second media player and computing platform)) includes: 
a second network time and a second device time ([col. 16, ls. 14-61] first state message sent by first media player to computing platform will add an offset to X derived from the above-computed rolling average, e.g. weighted rolling average of the drift buffer elements (e.g. test latency values, wherein for a second media player, it will be a second state message)); 
wherein the second network time indicates when a second ping sent by the sync server was received by the second user device ([col. 15, ls. 41-52] ping requests from first media player to computing platform, e.g. latency value based on time duration of each ping round trip (i.e. ping from server to media player, wherein a second ping for a second media player for second latency, e.g. second network time)); and 
wherein the sync server is configured to execute non-transient computer instructions for: 
determining the second latency based upon the second network time ([col. 15, ls. 41-52] latency value based on time duration of each ping round trip); and 
	Comito does not explicitly disclose:
wherein the second device time indicates when the second user device completed decoding of a second data packet provided with the second ping; and 
determining the second user device delay based upon the second device time. 
However, Zhi-Hui discloses:
wherein the second device time indicates when the second user device completed decoding of a second data packet provided with the second ping ([pg. 4] s104, e.g. calculating the decoding time of the second device to the audio data); and
determining the second user device delay based upon the second device time ([pg. 4] in order to obtain the relatively more accurate playing time delay).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have determined the first user device delay based upon the first device time indicating when the first user device completed decoding of a first data packet provided with the first ping. One of ordinary skill in the art would have been motivated to do so in order to obtain the relatively more accurate playing time delay (Zhi-Hui, [pg. 4]).
Regarding claim 9, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 8, set forth above,
Comito-Bertolami-Zhi-Hui do not explicitly disclose:
wherein the first data packet and the second data packet include an identical MPEG encoded video content segment.  
However, Akram discloses:
wherein the first data packet and the second data packet include an identical MPEG encoded video content segment ([0084] multicast video content, e.g. MPEG-2).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have included a MPEG video content segment. One of ordinary skill in the art would have been motivated to do so to use various video/audio compression and transmission protocols that are known such as MPEG-2 (Akram, [0084]).
Regarding claim 10, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 9, set forth above, 
Comito does not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first latency at multiple first bit rates; and 
determining the second latency at multiple second bit rates.  
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for:
determining the first latency at multiple first bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering)); and 
determining the second latency at multiple second bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 11, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 10, set forth above, 
Comito does not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first user device delay at multiple first bit rates; 
determining the second user device delay multiple second bit rates.
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining the first user device delay at multiple first bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering)); 
determining the second user device delay multiple second bit rates ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 12, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 11, set forth above,
Comito does not explicitly disclose:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining a first minimum quality level for presentation of the first content, at each of the multiple first bit rates, based upon the first latency and the first device delay; and 
determining a second minimum quality level for presentation of the second content, at each of the multiple second bit rates, based upon the second latency and the second device delay.  
	However, Bertolami discloses:
wherein the sync server is further configured to execute non-transient computer instructions for: 
determining a first minimum quality level for presentation of the first content, at each of the multiple first bit rates, based upon the first latency and the first device delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for first device when under consideration for slow buffering, wherein a lower rate is required (i.e. minimum) to maintain synchronized presentation)); and 
determining a second minimum quality level for presentation of the second content, at each of the multiple second bit rates, based upon the second latency and the second device delay ([col. 10, ls. 49-64] determine buffering at a slower rate via message that indicates a current speed of the network connection (i.e. delay), a latency associated with the network connection (i.e. latency), or any other suitable information [col. 4, ls. 25-56] e.g. to present a media item at a lower quality when buffering slower (i.e. buffering rate for current rate, as well as when switched to lower rate, e.g. multiple rates for second device when under consideration for slow buffering, wherein a lower rate is required (i.e. minimum) to maintain synchronized presentation)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami-Zhi-Hui-Akram to have adjusted a bit rate of content to be provided to the first and second devices so that they can substantially simultaneously and separately present the first and second contents based upon a latency and delay. One of ordinary skill in the art would have been motivated to do so to cause synchronized presentation of the media content item to be maintained across the user devices (Bertolami, [col. 4, ls. 25-56]).
Regarding claim 13, Comito-Bertolami-Zhi-Hui-Akram disclose:
The system of claim 12, set forth above,
Comito discloses:
wherein the content source is the first user device ([col. 2, ls. 43-67] access content e.g. stored locally (i.e. stored in first media player)).   
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comito-Bertolami in view of Todd (US-20180316939-A1).
Regarding claim 18, Comito-Bertolami disclose:
The method of claim 17, set forth above, 
Comito discloses:
wherein the first reaction is communicated by the first user device to the sync server over a first chat link ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with first media player 130a [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); and 
wherein the first reaction is communicated by the sync server to the second user device over a second chat link ([col. 4, ls. 3-18] communication links 122 connecting computing platform and content server with second media player 130b [col. 3, ls. 39-49] media content and same media content may include images of individual users reacting to a shared content, e.g. camera local to an individual user of an internet based chat room may capture and transmit that user’s facial expressions, movements, or statements in response to chat room interactions with other users of the chat room, or alternatively a camera local to an individual member of a group viewing the same entertainment content may capture and transmit that group member’s reactions to viewing the entertainment content (i.e. link for chat-based content, such as reactions)); and 
Comito does not explicitly disclose:
wherein each of the first chat link and the second chat link utilize 5G communications technology.  
	However, Todd discloses:
wherein each of the first chat link and the second chat link utilize 5G communications technology ([0252] heterogenous input sources may be received via 5G or other transmission means and the like). 
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Comito-Bertolami in view of Todd to have utilized 5G communications for the chat link. One of ordinary skill in the art would have been motivated to do so to have heterogenous input sources be received via 5G (Todd, [0252]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacoby et al. (US-20060271960-A1) SYSTEM AND METHOD FOR ALLOWING USERS TO ENGAGE IN A "MOVIE THEATER" VIEWING EXPERIENCE IN A DISTRIBUTED ENVIRONMENT;
Gratton et al. (US-8223185-B2) METHODS AND APPARATUS FOR PROVIDING CHAT DATA AND VIDEO CONTENT BETWEEN MULTIPLE VIEWERS;
Mayhew et al. (US-11128916-B2) SYSTEMS AND METHODS FOR REAL-TIME ADAPTIVE BITRATE TRANSCODING AND TRANSMISSION OF TRANSCODED MEDIA;
Buyukkoc et al. (US-20120131110-A1) SHARED MULTIMEDIA EXPERIENCE;
Chen (US-20120246679-A1) METHOD AND APPARATUS FOR INITIATING AND EXECUTING A JOINT VIEWING SESSION OF A PROGRAMMING EVENT;
Caspi (US-9252950-B2) METHODS AND APPARATUS FOR INTERACTIVE MULTIMEDIA COMMUNICATION;
Esser et al. (US-10135887-B1) SHARED MULTIMEDIA ANNOTATIONS FOR GROUP-DISTRIBUTED VIDEO CONTENT;
Silver (US-20140195675-A1) SIMULTANEOUS CONTENT DATA STREAMING AND INTERACTION SYSTEM;
Lind et al. (US-20170093769-A1) SHARED CONTENT PRESENTATION WITH INTEGRATED MESSAGING;
Francisco (US-20160182928-A1) SYNCHRONIZING PROGRAM PRESENTATION;
Madison et al. (US-10536741-B1) SYNCHRONIZING INTERNET ("OVER THE TOP") VIDEO STREAMS FOR SIMULTANEOUS FEEDBACK;
Strickland (US-20210037295-A1) SOCIALLY ANNOTATED AUDIOVISUAL CONTENT;
Camargo et al. (US-11166065-B1) SYNCHRONIZING PRESENTATION OF CONTENT PRESENTED BY MULTIPLE CLIENT DEVICES;
Krutsch et al. (US-10819758-B1) LIVE MULTIPARTY AUDIO-VISUAL COMMUNICATION LINKING SYSTEM AND METHOD;
Felman (US-20220132214-A1) SYSTEMS AND METHODS FOR ANNOTATING VIDEO MEDIA WITH SHARED, TIME-SYNCHRONIZED, PERSONAL REACTIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453